Fourth Court of Appeals
                                           San Antonio, Texas
                                                    July 17, 2019

                                               No. 04-19-00460-CR

                                        IN RE Franklin Robert ELKINS

                                        Original Mandamus Proceeding 1

                                                      ORDER

         On July 8, 2019, relator filed a petition for writ of mandamus. Because this court does not
have jurisdiction to address relator’s complaint, the petition for writ of mandamus is DISMISSED
FOR WANT OF JURISDICTION. See TEX. R. APP. P. 52.8(a). Relator’s motion for leave to file
a petition for writ of mandamus is DENIED AS MOOT.

           It is so ORDERED on July 17, 2019.


                                                                         _____________________________
                                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.

                                                                         _____________________________
                                                                         Keith E. Hottle, Clerk of Court




1
    This proceeding arises from a parole panel decision by the State of Texas Board of Pardons and Paroles.